Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Paragraphs 0010-0025 are discussing background information or providing summaries of the invention, these should be located in item 2 on page 1 of the specification or within the Summary of the Invention portion of the disclosure.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 1-2 should define the rail, then that the rail has longitudinal side surfaces and then grooves in the surface so that the order is overall object, larger sub-component, smallest sub-component present in the larger sub-component.  For example the claim should read - -a rail having at least two longitudinal side surfaces and a raceway groove extending on each longitudinal surface- -.
Claim 1, line 11, the comma should be changed to a colon at the end of the line.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear what constitutes a “combined surface” and how a combined surface would include a plurality of surfaces that are all orthogonal to the longitudinal side surfaces of the rail. The specification also does not use this specific language and thus the specification does not clarify the meaning.  What makes “a combined surface”?  Does Applicant mean that reach rail has surfaces that combined or contact?  Assuming a singular combined surface how does this surface have a plurality of surfaces?  It is believed that Applicant is attempting to claim the embodiment shown in figures 10-12 which shows each notch/protrusion forming a step profile with multiple surfaces and it is further believed that the plurality of surfaces of the claim are the vertical surfaces 71a, 71b, 72a, 72b, 73a, 73b.  If this is what Applicant is attempting to claim it is suggested that the claim be amended to define that the notch and the protrusion are formed on the respective rail member so that each rail member includes a plurality of surfaces that are orthogonal to the longitudinal side surfaces.  This is not a suggestion for specific language and additional limitations would likely be required to overcome the art rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenta, JP 2005233247 (cited by Applicant).
Regarding claim 1, Kenta discloses a linear motion guide unit comprising: a rail (1) having a raceway groove (2) extending on each longitudinal side surface; and a slider (3) fitting over the rail and movable relative to the rail; the rail including a first rail member (1a) and a second rail member (1b) connected to each other in a longitudinal direction at a connecting portion (at 11/12, 13/14 or 15/16), the first rail member (1a) having, at least at one end, a protrusion (11, 13 or 15 when placed in the pocket) extending in the longitudinal direction, the second rail (1b) member having, at least at one end, a notch (12, 14 or 16 when 15 is placed in the first rail it is a protrusion leaving 16 as a notch) to be combined with the protrusion, in the connecting portion: the protrusion (11, 13, 15) of the first rail member being combined with the notch (12, 14, 16) of the second rail member to connect the first rail member and the second rail member, the protrusion and the notch being fixed with a columnar member (4) extending in a direction intersecting the longitudinal direction (the claim does not define how the parts are fixed, under the broadest reasonable interpretation this can include any form of a connection that holds the parts together, this can include the bolts of Kenta that after the rails are connected using the notch and protrusion attach each rail to the work surface fixing all the parts of the rail together, members 4 are perpendicular to the longitudinal axis and thus intersect it).
Regarding claim 2, Kenta discloses that the columnar member is a pin or a screw (4).
Regarding claim 3, Kenta discloses that the direction in which the columnar member (4) extends is a direction orthogonal to the longitudinal direction of the rail (perpendicular or orthogonal to the axis, dashed line in the figures). 
Regarding claim 8, as best understood, Kenta discloses that a combined surface of the protrusion and the notch includes a plurality of surfaces orthogonal to the longitudinal side surfaces of the rail (in figure 1 the rail members combined at faces 11 and 12, each rail member in this region includes at least two surfaces that are orthogonal to the rail side surfaces, this would be the surface above and below 11 that extends vertically in the figures and the end face of 11 along with the corresponding surfaces that make 12, figure 2 also includes a similar arrangement of surfaces).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi, USP 5,735,214, in view of Kenta, JP 2005233247.
Regarding claim 1, Tsuboi discloses a linear motion guide unit comprising: a rail (1) with a track member (4) extending on each longitudinal side surface; and a slider (10) fitting over the rail and movable relative to the rail; the rail including a first rail member and a second rail member (two segments 2, see figure 3) connected to each other in a longitudinal direction at a connecting portion (at 8/8a), the first rail member having, at least at one end, a protrusion (8a it is noted that 8a is a key but the key can be attached to one rail forming a protrusion prior to mating with the other rail, the claim does not exclude a configuration where the protrusion is formed by an additional element) extending in the longitudinal direction, the second rail member having, at least at one end, a notch (8) to be combined with the protrusion, in the connecting portion: the protrusion (8a) of the first rail member being combined with the notch (8) of the second rail member to connect the first rail member and the second rail member, the protrusion and the notch being fixed with a columnar member (screws in 9, see column 5, lines 1-5) extending in a direction intersecting the longitudinal direction (extend perpendicular to the longitudinal direction of the rail, see figure 3).
Tsuboi discloses that the rail type used is one with protrusions that form the track or raceway element and thus does not disclose a configuration that has a raceway groove.
Kenta teaches a different rail and slider combination where the slider is supported using balls that are arranged to ride in tracks that are in the form of raceway groove (2) in the rail member.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Tsuboi and substitute the roller on axle element that rides on the raised track with a ball and corresponding raceway groove configuration that uses raceway grooves, as taught by Kenta, since substituting between different know motion guiding elements (roller on axle vs ball or roller type carriages) provides the same predictable result of supporting a carriage relative to the rail member.  Regardless of the configuration of the raceway element, protrusion or groove, the resulting connection structure of the rail remains the same and the rail would still be a two part rail.  The shape of the raceway element does not alter or have an effect on another feature of the rail, substituting between different but known raceways is not inventive.
Regarding claim 2, Tsuboi discloses that the columnar member is a pin or a screw (a set screw is placed in the hole, see column 5, lines 1-5).
Regarding claim 3, Tsuboi discloses that the direction in which the columnar member (set screw) extends is a direction orthogonal to the longitudinal direction of the rail (the holes 9 run orthogonal to the longitudinal direction, the screws placed in these holes would run the same direction). 
Allowable Subject Matter
Claims 4, 5, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the prior art of record does not disclose a combination using a screw with holes in both rail members that receive the same screw.  The closest prior art of record relative to this combination is Tsuboi, however the reference discloses the screw as a set screw, this is a screw that is threaded into the rail member and presses on the key, therefore there is no configuration of the same screw that goes into both the first rail member and the second rail member as claimed.  Regarding claim 5, similar to claim 4, there is no disclosure in the prior art regrading a pin and the pin engaging both the rails.  Regarding claims 6 and 7, while the prior art discloses keys (15 in Kenta or 8a in Tsuboi) these keys are used to form the projection in the interpretation above, the combination of claims 6 and 7 require the projection/notch and then a separate key.  The prior art of record does not disclose the protrusion and notch configuration with an additional key member in the rail assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656